IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ROBERT HAVILAND,                           : No. 42 MM 2017
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
BARRY SMITH, SUPERINTENDENT SCI            :
HOUTZDALE; PENNSYLVANIA                    :
ATTORNEY GENERAL,                          :
                                           :
                   Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 22nd day of May, 2017, the Application for Leave to File Original

Process is GRANTED. Furthermore, the Motion for Leave of Court to File a Response

is GRANTED, and the Prothonotary is DIRECTED to docket the Response received on

April 24, 2017. The Petition for Writ of Habeas Corpus is DENIED.